Citation Nr: 1524496	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and an adjustment disorder.

2.  Entitlement to service connection for a right hip disorder, to include trochanteric bursitis and degenerative arthritis of the right hip, as secondary to the service-connected chondromalacia patella, left knee, status post arthroscopic procedure.

3.  Entitlement to service connection for a left knee disorder, to include a left knee medial meniscus tear and degenerative arthritis, as secondary to the service-connected chondromalacia patella, left knee, status post arthroscopic procedure.

4.  Entitlement to service connection for residuals of joint pain, other than the right hip and left knee, to include the right shoulder, left shoulder, right hand and fingers, and left hand and fingers, as manifestations of an undiagnosed illness or multisymptom illness.

5.  Entitlement to service connection for a stomach condition, to include as secondary to medications prescribed for service-connected disabilities.

6.  Entitlement to a compensable rating for status post septorhinoplasty due to acquired deviated nasal septum.

7.  Entitlement to a compensable rating for sinusitis with headaches.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1980, and from September 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2010 and November 2013, by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

By a May 2010 rating decision, the RO denied service connection for a right hip disorder (asserted as trochanteric bursitis of the right hip), and for a left knee disorder (asserted as a medial meniscus tear), each claimed as secondary to the service-connected chondromalacia patella, left knee. status post arthroscopic procedure.  In January 2011, the Veteran filed a notice of disagreement (NOD).  In January 2013, the RO furnished the Veteran a statement of the case (SOC), and the Veteran filed a substantive appeal (VA Form 9) in January 2013.

By a November 2013 rating decision, the RO denied service connection for a bilateral shoulder disorder (asserted as the rotator cuffs of the bilateral shoulder), for a stomach condition (claimed as secondary to medication prescribed for service-connected disabilities), and for an adjustment disorder; declined to reopen the previously decided claims of service connection for PTSD, and for residuals of joint pain; and denied a compensable rating for status post septorhinoplasty due to an acquired deviated nasal septum, and a compensable rating for sinusitis with headaches.  In December 2013, the Veteran filed a NOD.  In February 2015, the RO furnished the Veteran a SOC, and the Veteran filed a substantive appeal (VA Form 9) in April 2015.

As a procedural matter, the information of record reflects that in June 2010 the Veteran filed, among other things, claims of entitlement to service connection for acquired psychiatric disorder (to include PTSD and an adjustment disorder), and for residuals of joint pain as a manifestation of an undiagnosed illness or chronic multisymptom illness.  The claims were denied in an October 2012 rating decision, and the RO notified the Veteran of that decision and of his appellate rights in a letter dated October 9, 2012.  However, at the time of the RO's adjudication of the claims in the October 2012 rating decision, the service treatment records pertaining to the Veteran's second period of military service with the United States Army from September 1982 to June 1992 were unavailable.  See Department of Veterans Affairs, Memorandum, dated January 2006) (Formal Finding on the Unavailability of Complete Service Records); Rating Decision, dated October 2012 (under evidence caption, listing Unavailability Memorandum for Service Treatment Records, dated January 13, 2006).

In January and February of 2013, which were prior to the expiration of the appeal period ending in October 2013, the Veteran requested reconsideration of his claims of service connection for an acquired psychiatric disorder (to include PTSD and an adjustment disorder), and for residuals of joint pain.  Notably, within that same appeal period, the RO also received the service treatment records pertaining to the Veteran's second period of military service from September 1982 to June 1992.  In light of these relevant official service department records, and as directed by 38 C.F.R. § 3.156(c), the former rating decision of October 2012, which had previously decided the claims of service connection for an acquired psychiatric disorder and residuals of joint pain are therefore considered pending since the time of the original claim filed in June 2010.  38 C.F.R. § 3.156(c) (2010, 2014).  Accordingly, the issues concerning an acquired psychiatric disorder (to include PTSD and an adjustment disorder), and concerning the residuals of joint pain (other than the right hip and left knee, to include the right shoulder, left shoulder, right hand and fingers, and left hand and fingers), are not subject to the provisions of 38 U.S.C.A. § 5108 (West 2014), and are to be considered de novo.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the issues currently on appeal.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Left Knee and Right Hip Disorders

In correspondence dated from October 2008, the Veteran stated that he underwent a left knee arthroscopy in June 2007.  The Veteran stated that his left knee had stayed swollen and inflamed and that he was to wear a brace to work and at home.  The Veteran relayed the results of his December 2007 VA examination and sought to initiate claims of service connection for a left knee disorder (asserted as a meniscus tear) and a right hip disorder (asserted as bursitis), each claimed as secondary to his already service-connected chondromalacia patella, left knee, status post arthroscopic procedure.

In a statement from November 2009, the Veteran reiterated his complaints of knee pain, with swelling, and the need to rest his left knee even after his surgery.  In January 2010 the Veteran reiterated his argument for service connection on a secondary basis and that his conditions merited a grant pursuant to 38 C.F.R. § 3.310.  In January 2013 the Veteran again submitted a statement seeking secondary service connection for his asserted left knee and right hip disorders.  

When the Veteran was examined by VA in December 2007, the impression was of a small tear of the left lateral meniscus.  At the May 2009 VA examination of the joints, the Veteran was diagnosed with status post patellofemoral and medial and lateral condyle chondroplasty with partial lateral meniscectomy.  A diagnosis of arthritis of the left knee was indicated on VA examination in October 2012.  Thus, the record indicates that the Veteran has a meniscus tear and arthritis of the left knee, which are separate and distinct from his service-connected chondromalacia patella, left knee, status post arthroscopic procedure.

While the record evidence contains the December 2007 and May 2009 VA examinations, which provided medical guidance concerning the nature and etiology of the Veteran's left knee meniscus tear, neither the December 2007, May 2009 nor the October 2012 VA examiner has provided medical guidance concerning the same with respect to the diagnosis of arthritis of the left knee.  Based on the medical evidence of record, which indicates a diagnosis of arthritis of the left knee, the Board believes that an etiology opinion would be of assistance in rendering a decision in this case.

The Veteran was diagnosed with trochanteric bursitis of the right hip at an April 2010 VA joints examination, and a diagnosis of arthritis of the right hip was indicated at the time of the October 2012 VA examination.  While the record evidence contains the April 2010 VA joints examination, which provided medical guidance concerning whether the Veteran's trochanteric bursitis of the right hip was caused or aggravated by the already service-connected left knee disability, neither the April 2010 nor the October 2012 VA examiner has provided medical guidance concerning the same with respect to the diagnosis of arthritis of the right hip.  Based on the medical evidence of record, which indicates a diagnosis of arthritis of the right hip, the Board believes that an etiology opinion would be of assistance in rendering a decision in this case.

Residual of Joint Pain (Other than Left Knee and Right Hip)

The Veteran's DD Form 214, in relevant part, reflects that he served on active duty from September 1982 to June 1992, including service in the Southwest Asia theater of operations during the Gulf War.  The Veteran contends, in essence, that he experiences pain in multiple joints as a result of his Gulf War service.

According to the record evidence, the Veteran underwent a VA Gulf War examination in September and October of 2012.  The evaluation results indicate that the Veteran has pain affecting the left shoulder, right hand and fingers, and the left hand and fingers, which have been associated with the known clinical diagnosis of arthritis affecting each of these same joints.  Since the Veteran complained of joint pain, which he relates to his Gulf War service, and currently has diagnoses of arthritis of left shoulder and the bilateral hand and fingers, the Board is of the opinion that an examination is required in order to provided medical guidance on whether any such diagnosed disorder is causally linked to, or can be associated with the Veteran's active military service.

Deviated Nasal Septum and Sinusitis

In June 2013 the Veteran underwent a VA examination (i.e., Disability Benefits Questionnaire (DBQ)) for ear nose and throat conditions.  The examiner determined that the Veteran did not have presently or previously a sinus, nose, throat, larynx, or pharynx condition.  The examiner remarked, that a review of the Veteran's records confirms a history of traumatic nasal injury resulting in nasal septal deformity, which resolved.  The examiner found no clinical or radiologic evidence of acute or chronic sinusitis or rhinitis.  The examiner also noted that the Veteran's nasal septum was straight, turbinates normal, and no polyps, drainage or infection was present.  However, the examiner failed to complete vital sections of the DBQ necessary to rate the Veteran's sinusitis with headaches, and chronic rhinitis.  Accordingly, the Board finds that the June 2013 VA examination report does not contain sufficient detail to make a decision on the Veteran's claims for an increased rating and is therefore inadequate for rating purposes.  38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Stomach Condition

In the Veteran's January 2013 claim for service connection for a stomach condition, the Veteran alleged service connection on a secondary basis.  The Veteran stated that his stomach condition is secondary to the medications that he takes for his service-connected disabilities.  In June 2013 the Veteran underwent a VA examination (i.e., DBQ) for his stomach condition.  In the medical history portion of the DBQ the examiner noted that the Veteran took ibuprofen and Tylenol for his service-connected knee pain, and that he had not experienced any stomach symptoms within the past year.  The examiner found that the Veteran was asymptomatic regarding his stomach, with symptoms suggestive of gastritis.  The examiner did not however discuss all medication taken by the Veteran for his service-connected disabilities, nor did the examiner specifically discuss the relationship between the Veteran's stomach symptoms and any medication.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus an addendum opinion should be sought.

Psychiatric Disorder

The Veteran's DD Form 214 reflects that he served on active duty from September 1982 to June 1992, including service in the Southwest Asia theater of operations during the Gulf War, and that his military occupational specialty was that of a cannon crewmember.  As reflected in a June 2010 stressor statement, the Veteran alleged his exposure to several incidents during his second period of service, in which his unit and brigade, while serving in Iraq in support with the Marine Corps, were exposed to combat, heavy artillery fire, and land mine explosions, resulting in the loss of many soldiers from the III Corps.

VA conducted a psychiatric examination of the Veteran in March 2011.  While the examiner observed that the Veteran had certain symptoms, notably trouble sleeping, irritability and trouble in public, the examiner found that the Veteran's symptoms were insufficient for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual (Fourth Edition) (DSM-IV).  Instead, the examiner found that the Veteran met the Axis I diagnostic criteria for an adjustment disorder with mood disturbance.  The VA examiner stated that an adjustment mood disorder is usually considered a time-limited condition and is reactive to life circumstances, and found that no nexus or connection with military service is implied.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in August 2015, and this claim is governed by DSM-5.  Therefore, the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, and that due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD and an adjustment disorder, must also be considered using the DSM-5 criteria.

In view the foregoing, and given the receipt of the relevant official service treatment records for the Veteran's second period of service, the Board is of the opinion that a new psychiatric examination, which considers the DSM-5 criteria, is required in order to determine the existence of any current psychiatric disorder, and whether such disorder is causally linked to, or can be associated with, the Veteran's active military service.

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received from October 2012.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Refer the Veteran's claims file to a medical professional with appropriate expertise to provide an addendum opinion; or, if the examiner determines that it is necessary, schedule the Veteran for an orthopedic (joints) examination.  The examiner should review the claims file, as well as a copy of this Remand, in conjunction with the study of this case.  The examiner should note in the examination report that this action has been accomplished.  The examiner should provide a response to the following:

Joint pain (other left knee and right hip):

Does the Veteran have arthritis of the left shoulder?  If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

Does the Veteran have arthritis of the right hand and fingers?  If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

Does the Veteran have arthritis of the left hand and fingers?  If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

Does the Veteran suffer from pain in the right shoulder joint?  If the answer is "yes," then can the right shoulder pain be associated with a known clinical diagnosis?  If so, please provide the diagnosis; and, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

If the Veteran's pain in the right shoulder joint cannot be associated with a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder pain has either (1) existed for 6 months or more; or, (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?  In making this assessment, the examiner should specify whether the Veteran's right shoulder pain is objectively indicated by history, physical examination and/or laboratory tests.  NOTE: Objective indication may be shown through medical findings (i.e., "signs" in the medical sense of evidence perceptible to an examining physician); or, by non-medical indications which can be independently observed or verified (i.e., such as time lost from work, evidence that medical treatment was sought for Veteran's right shoulder, etc.)

Left knee and right hip:

Does the Veteran have arthritis of the left knee?  If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

Is it at least as likely as not (50 percent or greater probability) that any identified diagnosis of arthritis of the left knee is proximately due to, the result of, or aggravated by the service-connected chondromalacia patella, left knee, status post arthroscopic procedure?

Does the Veteran have arthritis of the right hip?  If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

Is it at least as likely as not (50 percent or greater probability) that any identified diagnosis of arthritis of the right hip is proximately due to, the result of, or aggravated by the service-connected chondromalacia patella, left knee, status post arthroscopic procedure?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science, which may reasonable explain the medical guidance in the study of this case.

3.  Schedule the Veteran for a VA gastrointestinal examination to determine if the Veteran has a stomach disorder; and if so, the etiology of that condition.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

a. Does the Veteran have a stomach disorder at present?  If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service or is otherwise medically related to service?

b. Is it at least as likely as not (50 percent or greater probability) that the any medication the Veteran takes for his service-connected disabilities (i.e., tinnitus, chondromalacia patella, left knee, hearing loss, mild sinusitis with headaches, chronic rhinitis, status post septorhinoplasty, and status post hemorrhoidectomy) is the cause of any currently diagnosed stomach disorder?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's any medication the Veteran takes for his service-connected disabilities (i.e., tinnitus, chondromalacia patella, left knee, hearing loss, mild sinusitis with headaches, chronic rhinitis, status post septorhinoplasty, and status post hemorrhoidectomy) caused a worsening of any currently diagnosed stomach disorder, beyond the normal progress of that disease?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science, which may reasonable explain the medical guidance in the study of this case.

4.  Schedule the Veteran for a psychiatric examination with an appropriate expert.  The examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand in conjunction with the examination.  The examiner should note that this action has been accomplished in the examination report.

The examiner is to furnish an opinion with respect to the following questions:

Using the DSM-5 criteria, can it be determined with a reasonable degree of medical certainty that the Veteran has developed an acquired psychiatric disorder?  If so, please state the diagnosis.

For each psychiatric disorder, is it at least as likely as not (50 percent or greater probability) that such disorder (1) had its onset during the Veteran's periods of service; or, (2) results from or was caused by any incident or event that occurred in service?

If the examiner determines that the Veteran mets the DSM-5 criteria for a PTSD diagnosis, is it at least as likely as not (50 percent or greater probability) that the disorder is causally linked to an alleged in-service stressful event; and, if so, is it at least as likely as not (50 percent or greater probability) that the Veteran's response to an alleged in-service stressful event involved a state of fear, helplessness or horror?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science, which may reasonable explain the medical guidance in the study of this case.

5.  Thereafter, re-adjudicate the claims de novo.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


